Pee Curiam :
The charge against this attorney was that he had received the Slim of $312.50 from a client to be applied to the payment of premiums on policies of fire insurance, and that he had failed to apply this sum, but had appropriated it to his own use. The attorney has submitted an answer from which it appears that this sum was paid to him by the client, and that the client was then indebted to him for legal services in an amount exceeding this sum; that he subsequently commenced an action against the client for the- legal services upon which he credited this amount, and he has obtained judgment for the balance claimed. There having been an adjudi*511cation in that action that the amount received by the respondent was applicable to the payment of the amount due to the respondent from his client, the application of that amount to the client’s indebtedness was not such misconduct as would justify the court in disciplining the attorney, and, therefore, this proceeding will be dismissed.
Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ.
Proceeding dismissed. Settle order on notice.